TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                   ON MOTION FOR RECONSIDERATION EN BANC



                                     NO. 03-09-00280-CV



                       In re Texas State Board of Public Accountancy


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              DISSENTING OPINION


               For the reasons expressed in Justice Patterson’s dissenting opinion, I respectfully

dissent from the denial of the motion for en banc reconsideration.




                                             __________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson

Filed: January 14, 2010